UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7757



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

LESTER MATTHEW PATTERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-94-51, CA-95-139-5-BO)


Submitted:   August 19, 1997          Decided:   September 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Lester Matthew Patterson, Appellant Pro Se. Fenita Talore Morris,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion to amend a motion under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997). After final judgment, a plaintiff may amend his complaint

under Fed. R. Civ. P. 15(a) only with leave of court after the

judgment has been set aside under Fed. R. Civ. P. 59 or 60(b).
Figgie Int'l Inc. v. Miller, 966 F.2d 1178, 1179 (7th Cir. 1992).
We review denial of leave for abuse of discretion. Id. As we find
no abuse of discretion in the district court's decision here, we

affirm his judgment. We grant Appellant's motion to file a supple-

mental informal brief, but deny Appellant's motions for production
of documents, to hold the appeal in abeyance to amend the appellate

record, and to stay the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2